

Exhibit 10.14.4


NONQUALIFIED STOCK OPTION AGREEMENT


This AGREEMENT (the "Agreement") is made as of <ISSUE DATE> (the "Date of
Grant") by and between MACY’S, INC., a Delaware corporation (the "Company"), and
«NAME» (the "Optionee").


1.    Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Company's Amended and
Restated 2009 Omnibus Incentive Compensation Plan (the "Plan"), as amended from
time to time, the Company hereby grants to the Optionee as of the Date of Grant
a stock option (the "Option") to purchase «SHARES» Common Shares (the "Optioned
Shares"). The Option may be exercised from time to time in accordance with the
terms of this Agreement. The price at which the Optioned Shares may be purchased
pursuant to this Option shall be <$GRANT PRICE> per share subject to adjustment
as hereinafter provided (the "Option Price"). The Option is intended to be a
nonqualified stock option and shall not be treated as an "incentive stock
option" within the meaning of that term under Section 422 of the Code, or any
successor provision thereto.


2.    Term of Option. The term of the Option (the “Term”) shall commence on the
Date of Grant and, unless earlier terminated in accordance with Section 7
hereof, shall expire at the close of business on the date which is ten (10)
years from the Date of Grant.


3.    Right to Exercise. Subject to the expiration or earlier termination of the
Option as provided herein, on <DATE> and on each of the first, second and third
anniversary of such date, the number of Optioned Shares equal to twenty-five
percent (25%) multiplied by the initial number of Optioned Shares specified in
this Agreement shall vest (become exercisable) on a cumulative basis until the
Option is fully exercisable. To the extent the Option is exercisable, it may be
exercised in whole or in part. In no event shall the Optionee be entitled to
acquire a fraction of an Optioned Share pursuant to this Option.


4.    Limitations on Transfer of Option.


(a) The Option granted hereby shall be neither transferable nor assignable by
the Optionee other than


(i)
upon death, by will or by the laws of descent and distribution,

(ii)
pursuant to a qualified domestic relations order, or

(iii)
to a fully revocable trust to which the Optionee is treated as the owner for
federal income tax purposes,



and may be exercised, during the lifetime of the Optionee, only by the Optionee,
or in the event of his or her legal incapacity, by his or her guardian or legal
representative acting on behalf of the Optionee in a fiduciary capacity under
state law and court supervision.


(b) Notwithstanding Section 4(a), the Option or any interest therein may be
transferred by the Optionee, without payment of consideration therefore by the
transferee, to any one or more members of the immediate family of the Optionee
(as defined in Rule 16a-1(e)

1

--------------------------------------------------------------------------------



under the Securities Exchange Act of 1934), or to one or more trusts established
solely for the benefit of one or more members of the immediate family of the
Optionee or to one or more partnerships in which the only partners are such
members of the immediate family of the Optionee. No transfer under this Section
4(b) will be effective until notice of such transfer is delivered to the Company
describing the terms and conditions of the proposed transfer, and the Company
determines that the proposed transfer complies with the terms of the Plan and
this Agreement and with any terms and conditions made applicable to the transfer
by the Company or Board at the time of the proposed transfer. Any transferee
under this Section 4(b) shall be subject to the same terms and conditions
hereunder as would apply to the Optionee and to such other terms and conditions
made applicable to the transferee pursuant to this Agreement or by the Board.
Any purported transfer that does not comply with the requirements of this
Section 4(b) shall be void and unenforceable against the Company and the
purported transferee shall not obtain any rights to or interest in the Option.


(c) Notwithstanding anything to the contrary contained in any Non-Qualified
Stock Option Agreement previously entered into between the Company and the
Optionee covering the grant of stock options by the Company to the Optionee, all
such stock options previously granted to Optionee by the Company shall be
transferable consistent with the terms and conditions applicable to the transfer
of the Option as contained herein.


5.    Notice of Exercise; Payment. To the extent then exercisable, the Option
may be exercised by written notice to the Company stating the number of Optioned
Shares for which the Option is being exercised and the intended manner of
payment. As a further condition precedent to the exercise of this Option, the
Optionee shall comply with all regulations and the requirements of any
regulatory authority having control of, or supervision over, the issuance of
Common Shares and in connection therewith shall execute any documents which the
Board shall in its sole discretion deem necessary or advisable.


(a) Payment equal to the aggregate Option Price of the Optioned Shares being
exercised shall be tendered in full with the notice of exercise to the Company
in cash in the form of currency or check or other cash equivalent acceptable to
the Company. As soon as practicable after receipt of such notice, but in any
event no later than thirty (30) days after receipt, the Company shall direct the
due issuance of the Optioned Shares so purchased.


(b) With the agreement of the Company, the requirement of payment in cash shall
be deemed satisfied if the Optionee makes arrangements that are satisfactory to
the Company with a broker that is a member of the National Association of
Securities Dealers, Inc. to sell a sufficient number of Optioned Shares which
are being purchased pursuant to the exercise, so that the net proceeds of the
sale transaction will at least equal the amount of the aggregate Option Price,
plus interest at the “applicable Federal rate” within the meaning of that term
under Section 1274 of the Code, or any successor provision thereto, for the
period from the date of exercise to the date of payment, and pursuant to which
the broker undertakes to deliver to the Company the amount of the aggregate
Option Price, plus such interest, not later than the date on which the sale
transaction will settle in the ordinary course of business (this payment
mechanism is referred to as the “Cashless Exercise Program”).


(c) In the event that the Company does not have a Cashless Exercise Program in
effect at the time the Company receives notice of exercise from the Optionee,
the Optionee may

2

--------------------------------------------------------------------------------



also tender the Option Price by (i) the actual or constructive transfer to the
Company of nonforfeitable, non-restricted Common Shares that have been owned by
the Optionee for more than six (6) months prior to the date of exercise, or (ii)
by any combination of the foregoing methods of payment, including a partial
tender in cash and a partial tender in nonforfeitable, nonrestricted Common
Shares. Nonforfeitable, nonrestricted Common Shares that are transferred by the
Optionee in payment of all or any part of the Option Price shall be valued on
the basis of their Market Value per Share.


6.    Termination of Agreement. Except as provided in Section 7 below, this
Agreement and the Option granted hereby shall terminate automatically and
without further notice, and, accordingly, any and all rights granted to Optionee
and any and all obligations undertaken by the Company hereunder with regard to
any vested but unexercised Optioned Shares shall terminate at the end of the
Term of the Option. Optioned Shares that are not exercised prior to the end of
the Term of the Option are immediately forfeited and may no longer be exercised.


7.    Vesting and Exercisability Following Certain Events. Subject to Section 6
above, the Optionee (or his or her guardian, legal representative, estate or
beneficiary, as applicable) shall have the right to exercise the Option
following the occurrence of certain events, as follows:


(a) Termination of Employment Without Cause. Except as otherwise provided in
Sections 7(c) through 7(i) below, or as provided on a case-by-case basis by the
Board, if the Optionee’s employment with the Company is terminated without Cause
(as hereafter defined in Section 21), any vested, but unexercised Optioned
Shares shall continue to be exercisable through the earlier to occur of ninety
(90) days following the effective date of such termination of employment or the
expiration of the Term of the Option. Any Optioned Shares that were not vested
as of the effective date of such termination are forfeited.


(b) Termination of Employment for Cause. In the event that the Optionee’s
employment with the Company is terminated for Cause (as hereafter defined in
Section 21), all Optioned Shares (vested or unvested) shall immediately be
forfeited as of the effective date of such termination.


(c) Death During Active Employment of Optionee Under Age 55, or Age 55-61 With
Less Than 10 Years of Vesting Service or Age 62+ With Less than 5 Years of
Vesting Service. If the Optionee is under the age of 55, age 55 to 61 with less
than ten (10) years of vesting service or age 62 and over with less than 5 years
of vesting service, and dies while in the employ of the Company, all unvested
Optioned Shares vest and become immediately exercisable in full. Those Optioned
Shares and any other vested, but unexercised Optioned Shares shall continue to
be exercisable through the earlier to occur of three (3) years after the
Optionee’s death or the expiration of the Term of the Option.


(d) Death During Active Employment of Optionee Age 55-61 With at Least 10 Years
of Vesting Service. If the Optionee is age 55 to 61 with at least ten (10) years
of vesting service and dies while in the employ of the Company, all unvested
Optioned Shares vest and become immediately exercisable in full. Those Optioned
Shares shall continue to be exercisable through the earlier to occur of three
(3) years after the Optionee’s death or the expiration of the

3

--------------------------------------------------------------------------------



Term of the Option. Any vested, but unexercised Optioned Shares as of the date
of death shall continue to be exercisable through the expiration of the Term of
the Option.


(e) Death During Active Employment of Optionee Age 62 + With at Least 5 Years of
Vesting Service. If the Optionee is age 62 or over with at least five (5) years
of vesting service and dies while in the employ of the Company, all unvested
Optioned Shares vest and become immediately exercisable in full. Those Optioned
Shares and any vested, but unexercised Optioned Shares as of the date of death
shall continue to be exercisable through the expiration of the Term of the
Option.


(f) Death Within 90 Days Following Termination of Employment of Optionee Under
Age 55, or Age 55-61 With Less Than 10 Years of Vesting Service or Age 62+ With
Less than 5 Years of Vesting Service. If the Optionee is under the age of 55,
age 55 to 61 with less than ten (10) years of vesting service or age 62 and over
with less than 5 years of vesting service, and dies within ninety (90) days
after termination of employment, all vested, but unexercised Optioned Shares as
of the date of death shall continue to be exercisable through the earlier to
occur of ninety (90) days after the date of the Optionee’s death or the
expiration of the Term of the Option. Provided, however, that if the Optionee’s
death occurs within one (1) year of the Date of Grant, the Option shall
terminate upon the date of death.
 
(g) Retirement. If the Optionee retires under a Company sponsored IRS qualified
retirement plan


(i) at age 55 through 61 with at least ten (10) years of vesting service, then


(1) any vested, but unexercised Optioned Shares as of the effective date of such
retirement shall continue to be exercisable through the expiration of the Term
of the Option; and


(2) any Optioned Shares that were not vested as of the effective date of such
retirement are forfeited; and


(ii) at age 62 or over with at least five (5) years of vesting service, then


(1) any vested, but unexercised Optioned Shares as of the effective date of such
retirement shall continue to be exercisable through the expiration of the Term
of the Option; and


(2) any Optioned Shares granted at least six (6) months prior to the effective
date of such retirement that were not vested as of the effective date of such
retirement shall continue to vest in accordance with Section 3 above, and shall
be exercisable through the expiration of the Term of the Option; and


(3) any Optioned Shares granted less than six (6) months prior to the effective
date of such retirement that were not vested as of the effective date of such
retirement are forfeited.



4

--------------------------------------------------------------------------------



The provisions of this Section 7(g) continue to apply if the Optionee dies
following retirement.


(h)    Violation of Restrictive Covenants. Notwithstanding the provisions of
Section 7(g) above, all Optioned Shares (vested and unvested) shall be forfeited
immediately and may no longer be exercised upon the occurrence of any of the
following events:


(i)
    following a voluntary retirement and prior to the later to occur of (a)
expiration of the Term of the Option or (b) two years following retirement, the
Optionee renders personal services to a Competing Business (as hereafter defined
in Section 21) in any manner, including, without limitation, as employee, agent,
consultant, advisor, independent contractor, proprietor, partner, officer,
director, manager, owner, financer, joint venturer or otherwise; or



(ii)
following a voluntary or involuntary retirement and prior to the later to occur
of (a) the expiration of the Term of the Option or (b) two years following
retirement, the Optionee directly or indirectly solicits or otherwise entices
any of the Company’s employees to resign from their employment with the Company,
whether individually or as a group; or



(iii)
at any time following a voluntary or involuntary retirement, the Optionee
discloses or provides to any third party, or uses, modifies, copies or adapts
any of the Company’s Confidential Information (as hereafter defined in Section
21).



For purposes of this Section 7(h), an involuntary retirement occurs when the
employment of an Optionee who satisfies the age and years of service criteria
described in Section 7(g) above is terminated by the Company without Cause (as
hereafter defined in Section 21) or is terminated by the Optionee with Good
Reason (as hereafter defined in Section 21) within the 24-month period following
a Change in Control (as defined in the Plan). If there are no Optioned Shares
outstanding at the time a restricted covenant is violated, the Company may
pursue other legal remedies.


(i) Disability. If the Optionee becomes permanently and totally disabled while
an active employee of the Company, all unvested Optioned Shares vest and become
immediately exercisable in full. Those Optioned Shares and any other vested, but
unexercised Optioned Shares shall continue to be exercisable through the
expiration of the Term of the Option.


(j) Termination Following a Change in Control. If, within the twenty-four (24)
month period following a Change in Control (as defined in the Plan), the
Optionee’s employment is terminated by the Company without Cause (as hereafter
defined in Section 21) or if the Optionee voluntarily terminates employment with
Good Reason (as hereafter defined in Section 21), then all unvested Optioned
Shares vest and become immediately exercisable in full. Those Optioned Shares
and any other vested, but unexercised Optioned Shares shall continue to be
exercisable through the earlier to occur of ninety (90) days following
termination of employment or expiration of the Term of the Option. Provided,
however, that if as of the effective date of such termination, the Optionee is
(i) between the ages of 55 and 61 and has at least ten (10) years of vesting
service or (ii) age 62 or over and has at least five (5) years of vesting
service, the

5

--------------------------------------------------------------------------------



provisions of Section 7(g) and Section 7(h) governing exercisability and/or
forfeiture of vested, but unexercised Optioned Shares following retirement shall
apply.


For the purposes of this Agreement, the continuous employment of the Optionee
with the Company shall not be deemed to have been interrupted, and the Optionee
shall not be deemed to have ceased to be an employee of the Company, by reason
of the transfer of his employment among the Company, its Subsidiaries, divisions
and affiliates, or a leave of absence approved by the Company.


8.    Clawback. Optionee acknowledges that any incentive-based compensation
received by Optionee from the Company hereunder or otherwise (including any
proceeds realized from any exercise of an Option and/or sale of the Optioned
Shares) shall be subject to recovery by the Company in the circumstances and
manner provided in any Incentive-Based Compensation Recovery Policy that may be
adopted or implemented by the Company and in effect from time to time on or
after the date hereof, and Optionee shall effectuate any such recovery at such
time and in such manner as the Company may specify. For purposes of this
Agreement, the term "Incentive-Based Compensation Recovery Policy" means and
includes any policy of the type contemplated by Section 10D of the Securities
Exchange Act, any rules or regulations of the Securities and Exchange Commission
adopted pursuant thereto, or any related rules or listing standards of any
national securities exchange or national securities association applicable to
the Company.


9.    No Employment Contract. Nothing contained in this Agreement shall confer
upon the Optionee any right with respect to continuance of employment by the
Company, nor limit or affect in any manner the right of the Company to terminate
the employment or adjust the compensation of the Optionee.


10.    Taxes and Withholding. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the exercise of the
Option, and the amounts available to the Company for such withholding are
insufficient, it shall be a condition to such exercise that the Optionee pay the
tax or make provisions that are satisfactory to the Company for the payment
thereof. In the case of the exercise of an Option that has been transferred
pursuant to Section 4(b), no Optioned Shares shall be issued by the Company
unless the exercise of the Option is accompanied by sufficient payment, as
determined by the Company, to satisfy any applicable withholding tax obligations
or by other arrangements satisfactory to the Company to provide for such
payment.


11.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Option shall not be
exercisable if the exercise thereof would result in a violation of any such law.


12.    Adjustments. The Board may make or provide for such adjustments in the
number of Optioned Shares covered by this Option, in the Option Price applicable
to such Option, and in the kind of shares covered thereby, as the Board may
determine is equitably required to prevent dilution or enlargement of the
Optionee's rights that otherwise would result from a) any stock dividend, stock
split, combination of shares, recapitalization, or other change in the capital
structure of the Company, b) any merger, consolidation, spin-off, split-off,
spin-

6

--------------------------------------------------------------------------------



out, split-up, reorganization, partial or complete liquidation, or other
distribution of assets or issuance of rights or warrants to purchase securities,
or c) any other corporate transaction or event having an effect similar to any
of the foregoing; provided however, that no such adjustment in the number of
Optioned Shares will be made unless such adjustment would change by more than 5%
the number of Optioned Shares issuable upon exercise of this Option; provided,
further, however, that any adjustment which by reason of this Section 12 is not
required to be made currently will be carried forward and taken into account in
any subsequent adjustment. In the event of any such transaction or event, the
Board may provide in substitution for this Option such alternative consideration
as it may determine to be equitable in the circumstances and may require in
connection therewith the surrender of this Option.


13    Availability of Common Shares. The Company shall at all times until the
expiration of the Option reserve and keep available, either in its treasury or
out of its authorized but unissued Common Shares, the full number of Optioned
Shares deliverable upon the exercise of this Option.


14.    Relation to Other Benefits. Any economic or other benefit to the Optionee
under this Agreement shall not be taken into account in determining any benefits
to which the Optionee may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company and shall not
affect the amount of any life insurance coverage available to any beneficiary
under any life insurance plan covering employees of the Company.


15.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Optionee under this Agreement without the Optionee's consent.


16.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


17.    Relation to Plan.


(a) General. This Agreement is subject to the terms and conditions of the Plan.
In the event of any inconsistent provisions between this Agreement and the Plan,
the Plan shall govern. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Plan. The Board acting pursuant to the
Plan shall, except as expressly provided otherwise herein, have the right to
determine the response to any questions which arise in connection with this
Option or its exercise. All references in this Agreement to the “Company” shall
be deemed to include, unless the context in which it is used suggests otherwise,
its subsidiaries, divisions and affiliates.


(b) Compliance with Section 409A of the Code. The Company and the Optionee
acknowledge that, to the extent applicable, it is intended that the options
covered by this option agreement comply with the provisions of Section 409A of
the Code, and the options shall be administered in a manner consistent with this
intent. Any amendments made to comply with Section 409A of the Code may be
retroactive to the extent permitted by Section 409A of the

7

--------------------------------------------------------------------------------



Code and may be made by the Company without the consent of the Optionee. Any
reference herein to Section 409A of the Code will also include any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.


18.    Successors and Assigns. Subject to Section 4 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Optionee including any transferee pursuant to Section 4(b), and the successors
and assigns of the Company; provided, however, that a transferee pursuant to
Section 4(b) shall not transfer the Option other than by will or by the laws of
descent and distribution unless the Company consents in writing to such
transfer.


19.    Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.


20.    Notices. Any notice to the Company provided for herein shall be in
writing to the Company, marked to the attention of the Corporate Controller at 7
West Seventh Street, Cincinnati, Ohio 45202 and any notice to the Optionee shall
be addressed to said Optionee at his or her address currently on file with the
Company. Except as otherwise provided herein, any written notice shall be deemed
to be duly given if and when delivered personally or deposited in the United
States mail, first class registered mail, postage and fees prepaid, and
addressed as aforesaid. Any party may change the address to which notices are to
be given hereunder by written notice to the other party as herein specified
(provided that for this purpose any mailed notice shall be deemed given on the
third business day following deposit of the same in the United States mail).


21.    Definitions.


(a) “Cause” shall mean the Optionee shall have committed prior to termination of
employment any of the following acts:


(i) an intentional act of fraud, embezzlement, theft, or any other material
violation of law in connection with the Optionee’s duties or in the course of
the Optionee’s employment;


(ii) intentional wrongful damage to material assets of the Company;


(iii) intentional wrongful disclosure of material confidential information of
the Company;


(iv) intentional wrongful engagement in any competitive activity that would
constitute a material breach of the duty of loyalty;


(v) intentional breach of any stated material employment policy of the Company;
or



8

--------------------------------------------------------------------------------



(vi) intentional neglect by the Optionee of the Optionee’s duties and
responsibilities.


(b) “Competing Business” shall mean:


(i) any of the following named companies, or any other business into which such
company is merged, consolidated, or otherwise combined, and the subsidiaries,
affiliates and successors of each such company:


Abercrombie & Fitch
The Gap
Ross Stores
Bed, Bath & Beyond
J.C. Penney
Saks
Belk, Inc.
Kohl’s
Sears
Burlington Coat Factory
L Brands
Target
Bon-Ton Stores
Nordstrom
TJX
Dillard’s
Neiman-Marcus
Walmart



or


(ii) any business or enterprise engaged in the business of retail sales that (1)
had annual revenues for its most recently completed fiscal year of at least $2.5
billion; and (2) both (i) offers a category or categories of merchandise (e.g.,
Fine Jewelry, Cosmetics, Kids, Big Ticket, Housewares, Men’s, Dresses), any of
which are offered by the Company (and its subsidiaries, divisions or controlled
affiliates), and (ii) the revenue derived by such other retailer during such
retailer’s most recently ended fiscal year from such category or categories of
merchandise represent(s), in the aggregate, more than 50% of the Company’s (and
its subsidiaries, divisions or controlled affiliates) total revenues for the
most recently completed fiscal year derived from the same category or categories
of merchandise.


(c) “Confidential Information” shall mean any data or information that is
material to the Company and not generally known to the public, including,
without limitation: (i) price, cost and sales data; (ii) the identities and
locations of vendors and consultants furnishing materials and services to the
Company and the terms of vendor or consultant contracts or arrangements; (iii)
lists and other information regarding customers and suppliers; (iv) financial
information that has not been released to the public; (v) future business plans,
marketing or licensing strategies, and advertising campaigns; or (vi)
information about the Company’s employees and executives, as well as the
Company’s talent strategies including but not limited to compensation, retention
and recruiting initiatives.


(d) “Good Reason” shall mean:


(i) a material diminution in the Optionee’s base compensation;


(ii) a material diminution in the Optionee’s authority, duties or
responsibilities;



9

--------------------------------------------------------------------------------



(iii) a material change in the geographic location at which the Optionee must
perform the Grantee’s services; or


(iv) any other action or inaction that constitutes a material breach by the
Company of an agreement under which the Optionee provides services.


22.    Data Privacy. Optionee hereby explicitly accepts the Option and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of personal data as described in this Agreement by and among the
Company and its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing Optionee’s participation in the Plan.


(a) Optionee understands that the Company holds certain personal information
about Optionee, including, but not limited to, Optionee’s name, home address and
telephone number, date of birth, social security number or other identification
number, salary, nationality, job title, Common Shares held, details of all
Options or any other entitlement to Common Shares awarded, canceled, exercised,
vested, unvested or outstanding in Optionee’s favor, for the purpose of
implementing, administering and managing the Plan (the “Data”).


(b)Optionee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the United States or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the United States. Optionee understands that Optionee may request a list with
the names and addresses of any potential recipients of the Data by contacting
Optionee’s local human resources representative.


(c)Optionee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Optionee may elect to deposit any Common Shares
acquired.


(d)Optionee understands that Data will be held only as long as is necessary to
implement, administer and manage Optionee’s participation in the Plan.


(e)Optionee understands that Optionee may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Optionee’s local human resources
representative.


(f)Optionee understands, however, that refusing or withdrawing Optionee’s
consent may affect Optionee’s ability to participate in the Plan.




    

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has also executed this
Agreement in duplicate, as of the day and year first above written.


MACY’S, INC.


By:
 
 
Dennis J. Broderick
 
 
Title:
Executive Vice President and General Counsel
 
 
 
 
 
Optionee








11